The bill of complaint brought by L.T. Bice, a resident citizen taxpayer, against the city and its officials, alleges in effect that by resolution the City Commission *Page 382 
of the City of Haines City, Florida, attempted to determine that it was the holder of valid and outstanding liens against described property for unpaid ad valorem taxes and paving assessments duly levied and assessed against described parcels of land located within the corporate limits of said city, the greater portion of which lands are now owned by the State of Florida by virtue of Section 9, Chapter 18296, Acts of 1937, and the pretended liens of the defendant municipality have been extinguished by said Section 9, Chapter 18296; and did thereby authorize and direct the city attorney to institute proceedings to foreclose said ad valorem tax liens and paving assessments liens against the respective parcels of land subject to such liens; that by such resolution the City Commission did attempt to authorize and direct the city attorney to make all persons and parties claiming any interest in any of said lands parties defendant in such foreclosure proceedings, including the State of Florida and the County of Polk, or the Trustees of the Internal Improvement Fund of the State of Florida, in accordance with the provisions of, and to accomplish the purposes provided for, in Chapter 18315, Acts of 1937, and Chapter 15038, Acts of 1931. (The latter Chapter provides for proceedings in rem to enforce tax liens, and the other Chapter authorizes the State to be made a party defendant in the foreclosure proceedings.)
It is in effect alleged that the expense of such foreclosure proceedings would be an unlawful burden on the taxpayers of the city, in that the asserted municipal liens have been extinguished by Section 9, Chapter 18296. It is also alleged that the city has a large bonded debt and other obligations that require heavy tax assessments which should not be increased by the expense of the contemplated municipal foreclosure proceedings upon the asserted municipal liens, *Page 383 
which expense is not provided for in the budgets or by appropriations.
The prayer of the bill asks injunction against enforcing the asserted tax and assessment liens of the city upon lands in the city, the title to which lands has become vested in the State under Section 9, Chapter 18296, Acts of 1937, known as the Murphy Act.
The motion of the defendants to dismiss the bill of complaint and a bondholders' petition of intervention allowed to be filed, present a question of the effect and constitutional validity of Section 9, Chapter 18296, Acts of 1937, referred to in the bill of complaint, upon the theory that said Section 9 violates tax lien property rights of the city, and also violates duly authorized contract rights of the holders of municipal bonds issued by the city and outstanding, to be paid by taxation of all the taxable property within the city limits. The lands upon which the municipal liens are claimed by the city were, when Chapter 18296 was enacted, and now are, within the territorial limits of the city. The intervenor alleges that the municipal tax liens sought to be foreclosed include taxes levied "solely for the payment of the debt service charges on bond issues."
The decree of the Chancellor contains the following: "* * * in passing upon the validity of the said Section 9 (of Chapter 18296, Acts of 1937), it seems to me that it must be treated as an attempt by the Legislature to vest the title to the lands involved in this suit outright in the State of Florida and thereby cancel and divest such rights and interests as the defendants and the intervenor have in and to said lands, and that the said Section 9 must stand or fall as so construed, and so construing said Section 9 of said Act, it is unconstitutional and invalid.
"WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND *Page 384 
DECREED that the motion of the defendants to dismiss the bill of complaint be and the same is hereby sustained and granted, and that the answer of the intervenor be and the same is hereby held to be sufficient answer to the bill of complaint and that the bill of complaint be and the same is hereby dismissed."
An appeal was taken from such decree.
Prior to the Murphy Act of 1937, the State had title to all lands covered by State sale certificates held by the State at the expiration of the time for redemption. Sec. 1027 (796) C. G. L.; State ex rel. v. Leonard, 135 Fla. 760, 185 So. 870; Sec. 981 (776) C. G. L., amended by Sec. 8, Ch. 14572, Acts 1929; Sec. 985 (770) Perm. Supp. to C. G. L.; Sec. 9, Ch. 14572, Acts 1929. The Murphy Act in effect removed as of June 9, 1939, the right to redeem the lands described in certain tax sale certificates held by the State and covered by Chapter 18296.
The provisions of the Murphy Act, Chapter 18296, Acts of 1937, relate to the sale with privilege of redemption during two years from June 9, 1937, of "tax certificates held by the State of Florida that are more than two years old" on June 9, 1937, "together with all subsequent omitted or levied taxes" on the lands described in the tax certificates, such taxes being those due to the State and other taxing units having an interest in the tax certificates. The tax sale certificates cover described lands and the unpaid taxes assessed against the lands for the previous year.
Two years from June 9, 1937, the effective date of the Murphy Act, viz.; on June 9, 1939, the fee simple title to all lands, against which the state held tax sale certificates that were more than two years old on June 9, 1937, became absolutely vested in the State of Florida, and every right, title or interest of the former owner of the lands and *Page 385 
his privies, "or anyone holding lien thereon shall cease, terminate and be at an end." Sec. 9, Ch. 18296, Acts of 1937. This removed the right to redeem. The words, "or anyone holding lien thereon" as used in the statute have reference to private liens and not to municipal tax liens. Chapter 18296 does not expressly or by implication make municipal tax liens subordinate or inferior to State and county tax liens. The Act does not terminate any municipal tax liens. See concurring opinion in this case filed January 16, 1940.
Sales of State tax sale certificates under the Murphy Act were authorized to be made until June 9, 1939, and such sales were by the statute expressly required to include subsequent levied or omitted taxes against the lands described in the tax certificates, such taxes being authorized for the State and for county, school, and road and bridge districts, and other taxing units as provided by law. The tax sale certificates and the subsequent levied or omitted taxes referred to, do not include or cover unpaid municipal taxes. Tax sale certificates represent liens for taxes upon the lands described in the certificates for the stated years. Ridgeway v. Peacock,100 Fla. 1297, 131 So. 140.
The Constitution expressly provides that municipalities shall make their own assessments of taxes for municipal purposes and for no other purpose. Sec. 5, Art. IX. Statutes specifically provide for municipal taxes to be issued separate and distinct from State tax sale certificates. See Sec. 979 (764) C. G. L.; Sec. 17, p. 674, Ch. 19853, Acts 1939.
All taxes imposed pursuant to the Constitution and laws of this State are a first lien on the property assessed and continue until paid. Sec. 894, C. G. L. Perm. Supp.; Sec. 124, Ch. 12790, Spec. Acts, 1927; City of Sanford v. Dial, *Page 386 104 Fla. 1, 142 So. 233; City of Tampa v. Lee, 112 Fla. 668,151 So. 316; Sec. 18, p. 648, Ch. 19853, Acts 1939.
It seems clear that as State and municipal tax liens are of equal dignity and as no tax lien and unpaid taxes of a municipality are included in a State tax sale certificate, and as municipal tax sale certificates of tax liens or unpaid taxes were not authorized to be sold under the Murphy Act, municipal tax sale certificates and tax liens legally existing upon the lands covered by the State tax sale certificates were not intended to be affected, and were not affected by the vesting of the title to the lands in the State without the right of redemption, by Section 9 of Chapter 18296, which Act does not terminate, cancel or annul municipal tax sale certificates or other evidences of municipal tax liens that are of equal dignity with State tax liens. Municipal tax sale certificates are referred to in Ranger Realty Co. v. Miller, 102 Fla. 378,136 So. 546.
State, county and municipal taxation are made of equal dignity by statute, and all such taxation is in general superior to private contract, statutory or other non-taxation rights or liens. See Sec. 894 C. G. L. The State may be vested with fee simple title to lands subject to municipal tax liens; and the Murphy Act does not provide otherwise. There is no provision in the Murphy Act which in any way affects municipal tax liens for lawful municipal purposes, where the municipal levies and assessments were duly made and tax liens acquired, that are of equal dignity with State tax liens, before June 9, 1939. Taxes should not be assessed against the lands after they became vested in the State without the right of redemption under the Murphy Act, unless otherwise provided by law. Lands sold by the Trustees under the Murphy Act are subject to unpaid valid municipal tax liens acquired before the lands became vested in the State on June 9, 1939, and also subject to authorized *Page 387 
taxation after conveyance by the Trustees to private parties under the Murphy Act.
In State ex rel. Hurner v. Culbreath, filed October 6, 1939, the taxes due the drainage district were not alleged to be by statute included in the State tax sale certificates affected by the Murphy Act. See State ex rel. v. Sloan, 135 Fla. 179,184 So. 781. In State ex rel. Groves v. Caruthers, filed February 16, 1940, the annual unpaid drainage district taxes were by lawincluded in the State tax sale certificates.
On June 9, 1939, Section 9, Chapter 18296, Acts of 1937, known as the Murphy Act, vested in the State of Florida the fee simple title, without any right of redemption from State tax sales, to all lands described in the tax certificates held by the State on June 9, 1937, that were then more than two years old and that were not sold under said Chapter 18296 prior to June 9, 1939. Such statutory vesting in the State of the fee simple title to the said described lands, without the right or privilege of redemption, does not purport to destroy the legal effect of then existing valid municipal tax sale certificates or municipal tax liens, if any, under the statutes authorizing municipal taxation pursuant to Section 8, Article VIII, and Section 5, Article IX of the State Constitution.
The vesting in the State by the Murphy Act of the fee simple title to lands described in tax sale certificates held by the State as provided in the Murphy Act, undoubtedly extinguished all private contract or statutory non-taxation liens, such as mortgages or mechanics' or materialmen's liens, then existing against the lands, such liens being inferior to tax liens (Sec. 894 C. G. L.); but tax liens held by other taxing units which are by statute made of equal dignity with State tax liens, are not, unless otherwise duly provided, affected by such vesting of title in the State where *Page 388 
the tax liens of such other taxing units are not by law included in the tax sale certificates defined in the Murphy Act. While, unless otherwise provided by statute, taxes cannot be assessed against such lands during the time the fee simple title thereto is in the State without right of redemption in those who had a property interest in the lands when they were sold under the Murphy Act, yet when the lands were conveyed by the Trustees of the I. I. Fund to private ownership, they are then subject to authorized taxation as are other similarly situated lands, though contract or statutory liens such as mortgages or mechanics' and laborers' liens, are not restored by sales of the lands to private parties.
Section 9 of Chapter 18296, Acts of 1937, the Murphy Act, is not unconstitutional as alleged in this cause. Such section of the statute does vest in the State the fee simple title to the lands described in the tax sale certificates covered by the statute and remaining in the control of the State on June 9, 1939, but the statute does not destroy the municipal tax liens on the lands that were duly existing June 9, 1939, and are of equal dignity with State tax liens. Such municipal tax liens may be enforced as provided by law. It is necessary for the State to be made a party in authorized municipal tax foreclosure proceedings against lands, the fee simple title to which is vested in the State for a public governmental purpose.
Chapter 15038, Acts of 1931, together with Chapter 18315, Acts of 1937, authorize proceedings in rem to enforce municipal tax liens and give consent to make the State a party to such proceedings when the State has an interest therein.
Section 9, Chapter 18296, is not unconstitutional and void. The decree should have adjudged Section 9 to be valid, and dismissed the bill of complaint on the ground that *Page 389 
Chapter 18296, Acts of 1937, does not affect the duly acquired municipal tax liens that were existing on June 9, 1939, upon lands the title to which became vested in the State of Florida by virtue of the operation of Section 9, Chapter 18296, Acts of 1937.
In State ex rel. Hurner v. Culbreath, Clerk of the Circuit Court, et al., 140 Fla. 634, 192 So. 814, the questions presented for decision were, whether the State tax sale certificates describing lands in Hillsborough County, held by the State and covered by Chapter 18296, Acts of 1937, the Murphy Act, which tax sale certificates were not sold under the Act prior to June 10, 1939, could be redeemed after June 9, 1939, through the Clerk of the Circuit Court under the statutes in force prior to the enactment of Chapter 18296; and whether the title to the lands described in such State tax sale certificates became vested in the State after June 9, 1939, without a right of redemption in any one; and whether such lands may legally be sold and conveyed by the Trustees of the Internal Improvement Fund of Florida under Section 9, Chapter 18296, Acts of 1937, the Murphy Act, without a right of redemption by parties who had an interest in the lands prior to June 10, 1939, it being alleged that Section 9, Chapter 18296 is invalid, because it "attempted to cancel all liens of any nature whatsoever held by the county or any special taxing district," including those "under the provisions of Chapter 10140, Laws of Florida, 1925," the latter being county highway assessments and liens. The lands in the Hurner case not being in a municipalitty, though in a special taxing district, the question as to whether liens of municipalities for unpaid municipal tax liens on lands in a municipality existing on June 9, 1939, were discharged or annulled by the operation of Section 9, Chapter 18296, the Murphy Act, was not involved in the matters presented for *Page 390 
decision in the Hurner case above; and the language of the opinion in that case must be interpreted with reference to the matters here involved.
The decree is reversed and the case is remanded for the entry of a decree adjudging Section 9, Chapter 18296, Acts of 1937, to be valid, and dismissing the bill of complaint on the ground that Chapter 18296, Acts of 1937, does not affect duly acquired municipal tax liens that were existing on June 9, 1939, upon lands the title to which became vested in the State of Florida by virtue of the operation of Section 9, Chapter 18296, Acts of 1937.
It is so ordered.
BUFORD, CHAPMAN and THOMAS, J. J., concur.
TERRELL and BROWN, J. J., dissent.